Name: Commission Regulation (EC) NoÃ 85/2007 of 29 January 2007 fixing the corrective amount applicable to the refund on malt
 Type: Regulation
 Subject Matter: foodstuff;  trade policy
 Date Published: nan

 30.1.2007 EN Official Journal of the European Union L 21/11 COMMISSION REGULATION (EC) No 85/2007 of 29 January 2007 fixing the corrective amount applicable to the refund on malt THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organization of the market in cereals (1), and in particular Article 15(2), Whereas: (1) Article 14(2) of Regulation (EC) No 1784/2003 provides that the export refund applicable to cereals on the day on which application for an export licence is made must be applied on request to exports to be effected during the period of validity of the export licence. In this case, a corrective amount may be applied to the refund. (2) Commission Regulation (EC) No 1501/95 of 29 June 1995 laying down certain detailed rules under Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (2) allows for the fixing of a corrective amount for the malt referred to in Article 1(1)(c) of Regulation (EC) No 1784/2003. That corrective amount must be calculated taking account of the factors referred to in Article 1 of Regulation (EC) No 1501/95. (3) It follows from applying the provisions set out above that the corrective amount must be as set out in the Annex hereto. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The corrective amount referred to in Article 15(3) of Regulation (EC) No 1784/2003 which is applicable to export refunds fixed in advance in respect of malt shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 February 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 147, 30.6.1995, p. 7. Regulation as last amended by Regulation (EC) No 777/2004 (OJ L 123, 27.4.2004, p. 50). ANNEX to the Commission Regulation of 29 January 2007 fixing the corrective amount applicable to the refund on malt NB: The product codes and the A series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended. The numeric destination codes are set out in Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). (EUR/t) Product code Destination Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 1107 10 11 9000 A00 0 0 0 0 0 0 1107 10 19 9000 A00 0 0 0 0 0 0 1107 10 91 9000 A00 0 0 0 0 0 0 1107 10 99 9000 A00 0 0 0 0 0 0 1107 20 00 9000 A00 0 0 0 0 0 0 (EUR/t) Product code Destination 6th period 8 7th period 9 8th period 10 9th period 11 10th period 12 11th period 1 1107 10 11 9000 A00 0 0 0 0 0 0 1107 10 19 9000 A00 0 0 0 0 0 0 1107 10 91 9000 A00 0 0 0 0 0 0 1107 10 99 9000 A00 0 0 0 0 0 0 1107 20 00 9000 A00 0 0 0 0 0 0